Citation Nr: 0125553	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  97-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had recognized service from May 1943 to January 
1946.  He died in January 1996.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Board in January 1999 referred the issue of 
entitlement to accrued benefits to the RO for initial 
adjudication.  The RO denied the claim in May 1999.  
Subsequent correspondence on file from the appellant was 
construed as a notice of disagreement.  The Board in March 
2001 remanded the matter since the failure to issue a 
statement of the case in such circumstances was a procedural 
defect requiring a remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  The issue was returned to the Board after the 
appellant filed a timely substantive appeal in May 2001.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

The Board in March 2001 asked the RO to contact the appellant 
so that she could clarify her intentions regarding the claim 
of entitlement to service connection for the cause of the 
veteran's death.  The Board in January 1999 had denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO in April 2001 asked her to clarify 
her intentions, and in May 2001 she indicated her intention 
was to proceed with the claim.  However the RO has not as yet 
adjudicated the claim.  The Board observes that the record 
does not show a notice of disagreement as yet with the April 
2001 RO decision that denied entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.




The Board in March 2001 denied the appellant's claim of 
entitlement to burial benefits and the matter was not 
appealed.  The attention of the RO is directed to the 
representative's reference to this issue in September 2001.  
The issue is referred to the RO to clarify the appellant's 
intentions and to inform her of the adjudication options that 
are available in light of the final Board decision.  


FINDINGS OF FACT

1.  At the time of his death in 1996, the veteran had 
established entitlement to a periodic monetary benefit 
administered by VA; a claim for increased VA compensation 
based on a service-connected psychiatric disability was 
pending at death.

2.  The service-connected psychiatric disability 
manifestations shown on private examination received on April 
27, 1995, and subsequent VA examination in 1995, produced 
considerable impairment of thought and behavioral processes.


CONCLUSION OF LAW

The criteria for a 50 percent rating for a psychiatric 
disability from April 27, 1995 for purposes of accrued 
benefits have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1000, 4.7, 
4.130, 4.132 (effective prior to November 7, 1996); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Briefly summarized, the record shows that the RO in 1952 
granted service connection for psychoneurosis, hysterical 
reaction, manifested by weakness and hypoesthesia of the 
right half of the body.  The RO in 1973 increased the initial 
10 percent rating assigned under Diagnostic Code 9100 to 100 
percent under Diagnostic Code 9410, effective from August 
1970.  The RO rating decision in October 1988 reduced the 
disability evaluation to 10 percent from January 1989.  The 
veteran did not appeal a January 1991 RO rating decision to 
continue the 10 percent rating.

After receiving correspondence in February 1994, the RO 
obtained a report of the veteran's hospitalization during 
April and May 1994, which a VA examiner had recommended.  

The VA examination report dated in April 1994 noted the 
veteran was described as uncooperative and verbally 
inaccessible.  The examiner recommended a fifteen-day period 
of hospitalization for observation and examination.  
Apparently the examiner in June 1994 had reviewed the report 
of the recent hospitalization and recorded the Axis I 
psychiatric diagnosis from that admission on the examination 
form.

The hospital summary showed the following multiaxial 
diagnosis: Axis I, Multi-infarct, nonpsychotic organic mental 
disorder, mild dementia; Axis II, no diagnosis; Axis III, old 
CVA secondary to ischemia infarct, left cerebral hemisphere, 
right hemiparesis; Axis IV, code 0, inadequate information, 
and on Axis V, 61-70.  The summary referred to the diagnosis 
of chronic brain syndrome associated with circulatory 
disorder with psychotic reaction having been made during 
hospitalization in 1971.  

Readmission twice in the late 1980's found organic brain 
syndrome with neurotic overlay (no psychosis) with left 
cerebral hemispheric lesion, probable old infarct.  

The summary indicated that the veteran became more 
cooperative and spontaneous during his admission, but still 
had poor orientation as to time and impaired immediate 
recall.  He could repeat words he was asked after several 
trials and could perform very simple calculations of addition 
and subtraction slowly.  He reportedly could not follow 
written instructions or copy words or figures.  

Additional tests showed infarcts.  The report noted the Axis 
I diagnosis was based on the history of right-sided body 
weakness that was objectively confirmed, impairment in some 
areas of cognitive function, and finding of multiple areas of 
brain atrophy and infarct.  The report added that the absence 
of violent behavior, disturbances in perception, thought 
content and thought process negated psychosis.

The RO in October 1994 granted a temporary total disability 
rating under 38 C.F.R. § 4.29 from April 18, 1994 through May 
31, 1994.  The 10 percent rating was continued from June 1, 
1994.  The RO issued notice in October 1994, and the veteran 
seemed to disagree in January 1995.  The RO asked the veteran 
for pertinent evidence, and the appellant wrote on several 
occasions to the RO regarding his disability.  

In April 1995 PBA, Jr., MD, wrote that the veteran was under 
his care beginning in March 1995 for psychosis with insomnia, 
disorientation as to time, place and person and inappropriate 
tendencies.  He also was seen with hallucinations and 
delusions.   The physician also reported chronic brain 
syndrome with right side hemiparesis secondary to CVA.  VA 
received the report on April 27, 1995.

A VA examiner in June 1995 wrote that the veteran was first 
hospitalized in 1994 and since then regularly used medication 
and had psychiatry follow-up.  The examiner also noted his 
presentation and that his daughter gave information.  He did 
not respond relevantly to questions, and he showed a paucity 
of ideas.  He did not talk spontaneously and had poor memory.  
He was oriented to person but not to place, and his judgment 
was impaired.  The examiner stated there was no capacity for 
any constructive, organized thinking.  His insight was poor 
and he did not respond relevantly.  The examiner reported the 
diagnosis of chronic schizophrenia, undifferentiated type, in 
poor remission and found him not competent.

The examiner opined that based on the history, behavioral 
symptoms and mental changes had been present before the CVA, 
and therefore the mental disorder was of a functional nature 
that was aggravated by the CVA.  It was the examiner's 
opinion that psychoneurosis was an inadequate diagnosis 
because it disregarded previous psychotic episodes as 
evidenced by repeated hospital admissions.  According to the 
examiner, the observation and examination findings show 
cognitive deterioration and the veteran then showed symptoms 
of psychosis and cognitive deterioration, which may fall 
under the diagnosis of chronic schizophrenia.  The examiner 
differentiated the clinical entities, psychosis and 
psychoneurosis, and stated the belief that what was seen in 
the veteran was a continuation of a chronic schizophrenic 
process from the start.  The examiner stated this process was 
aggravated by a CVA, and manifested overt deterioration at 
present.

The RO obtained a VA field examination to determine the 
veteran's mental capacity.  The examiner interviewed 
neighbors, the veteran, his spouse and his daughter, and made 
no recommendation.  According to the report, the veteran did 
not want to answer any questions and showed a fighting stance 
as if he was trying to attack the examiner.  




In October 1995, the RO considered the private medical 
report, VA examination report and the VA field examiner's 
report when it denied an increased rating.  The RO in 
November 1995 issued notice of the rating decision.  The 
appellant in November 1995 submitted a letter seeking a 
higher rating that referred to specific evidence considered 
in the recent rating decision.  She also provided two 
statements from individuals who mentioned the veteran's 
mental illness and treatment at the Veterans Memorial Medical 
Center.  

In January 1996, the appellant informed the RO that the 
veteran had died at a local hospital.  The record provided 
did not mention a psychiatric disability.  At his death, 
service connection was established for the psychiatric 
disorder rated 10 percent, and malaria rated noncompensable.

The RO received the appellant's application for service-
connected death benefits and accrued benefits in May 1996.  
She argued in July 1996 that his service-connected disability 
was permanently and totally disabling at the time of his 
death.  The RO in July 1996 deferred a decision on the 
accrued benefits issue, and informed the appellant.  

The RO in February 1999 asked the Veterans Memorial Medical 
Center for treatment records from May 1994 to January 1996.  
The RO also advised the appellant of this request.  The 
medical facility provided records of the veteran's admissions 
in 1987, 1989 and 1994.  The record of the 1994 admission was 
previously received.  The RO in May 1999 considered this 
evidence and the lay statements from November when it denied 
a rating increase for the psychiatric disability for accrued 
purposes.  


General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).

Under the General Rating Formula for Psychoneurotic 
Disorders, 38 C.F.R. § 4.132, in effect prior to November 7, 
1996 provided a 10 percent evaluation where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  
The Board is bound by such interpretations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

Under the General Rating Formula for Psychotic Disorders, 
38 C.F.R. § 4.132, in effect prior to November 7, 1996, a 10 
percent evaluation was assigned upon a showing of mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation was assigned upon a showing of 
definite impairment of social and industrial adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  

A 100 percent evaluation was assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under-evaluate the emotionally 
sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  



It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130, in 
effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Servicemembers' indemnity) 
authorized under laws administered by the Department of 
Veterans Affairs, to which a payee was entitled at his death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in § 3.500(g) will, upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) His 
or her spouse; (ii) His or her children (in equal shares); 
(iii) His or her dependent parents (in equal shares) or the 
surviving parent.  If a claimant's application is incomplete, 
the claimant will be notified of the evidence necessary to 
complete the application.
If such evidence is not received within 1 year from the date 
of such notification, no accrued benefits may be paid.  



Failure to file timely claim, or a waiver of rights, by a 
preferred dependent will not serve to vest title in a person 
in a lower class or a claimant for reimbursement; neither 
will such failure or waiver by a person or persons in a joint 
class serve to increase the amount payable to another or 
others in the class.  Spouse means the surviving spouse of 
the veteran, whose marriage meets the requirements of § 
3.1(j) or § 3.52  Evidence in the file at date of death, as 
used in paragraph (a) of this section, will be considered to 
have been met when there is on file at the date of the 
veteran's death: (i) Notwithstanding § 3.200(b) evidence, 
including uncertified statements, which is essentially 
complete and of such weight as to establish service 
connection or degree of disability for disease or injury when 
substantiated by other evidence in file at date of death or 
when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.  
38 U.S.C.A § 5121; 38 C.F.R. § 3.1000. 

Increases: (1) Except as provided in paragraph (o)(2) of this 
section and § 3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later.  A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection.  (2) Disability compensation. Earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000), 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 
2001).

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement. Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs 
initiative or at the request of the claimant and the payment 
of retroactive benefits from the date of the report or for a 
period of 1 year prior to the date of receipt of the report.

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 


In addition, receipt of one of the following will be accepted 
as an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay. The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

(2) Evidence from a private physician or layman. The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions. When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section). These records must be 
authenticated by an appropriate official of the institution. 
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination. Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000.  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim through a statement of the 
case, and other correspondence pertinent to the current 
claim, and in particular sought to obtain pertinent records 
based on information on file at the veteran's death.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant was also apprised of the opportunity for a hearing 
and she chose to proceed on the record with her 
representative's assistance.  

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  The Board finds that VA can provide 
no further assistance that would aid in substantiating the 
claim.  The appellant has not indicated the likely existence 
of any evidence that has not already been mentioned that 
would be crucial in the claim from the standpoint of 
substantiating compliance with the applicable law or VA 
regulations.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other available, relevant but outstanding records have 
been mentioned to warrant expenditure of additional 
adjudication resources.  Th Board believes the report from 
Dr. FBA, Jr. is sufficient for rating purposes.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The appellant or her representative has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing her of the reasoning 
against the claim and providing her with the pertinent VA 
regulations.  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim which is 
one of purely legal questions.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Accrued benefits

Initially, the Board must observe that the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) decision in 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998) construed the 
provisions of 38 U.S.C.A. § 5121 and 38 U.S.C. § 5101(a), and 
concluded that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  The Federal Circuit held that § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  As regards § 5121(a), it refers to a particular 
species of benefit-accrued benefits-and governs the 
hierarchy of eligibility for such benefits upon the death of 
the veteran.  

In concluding that a veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision, in order for a 
surviving spouse to be entitled to accrued benefits, the 
Federal Circuit also noted that this conclusion comports with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).  A consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.

The record shows there was a claim for increase pending at 
the veteran's death.  Thus the threshold element for a valid 
claim for accrued benefits as interpreted in Jones is met.  

The claim is legally sufficient since the requisite elements 
for eligibility to qualify for this benefit are met.  See, 
for example, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board does find that a valid claim for accrued benefits 
exists based upon a pending claim for increased compensation 
that was adjudicated and appealed at the veteran's death.  
The claim for accrued benefits in this case was timely filed.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2001), which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later 
date when it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  

In Swanson it was once again stated that consideration must 
be given to all the evidence of record, including that which 
predated a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability.  

Thus, 38 C.F.R. § 3.400(o)(2) reasonably interpreted requires 
a review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in 1994 or, if not then, when such 
increase could be ascertained.  In summary, the date of claim 
or date entitlement arose controls unless such increase is 
ascertained within the year prior to the date of claim.  Here 
the relevant evidence is not earlier as the record references 
no pertinent treatment from 1990 to the claim for increase in 
1994.

Section 5121(a) provides that a veteran's surviving spouse 
may receive accrued benefits consisting of up to two years of 
due but unpaid benefits to which the veteran "was entitled 
based on evidence in the file at date of death.  See Conary 
v. Derwinski, 3 Vet. App. 109, 115 (1992).  Title 38, Code of 
Federal Regulations, section 3.1000(d)(4)(i) implements the 
statute.  Whatever redundancy and lack of clarity is 
contained in this regulation, what is clear is that § 
3.1000(d)(4)(i), on its face, applies only to evidence in the 
file at date of death and the death certificate and, does 
not, by its terms, contemplate the submission of any other 
post-death evidence.  See,generally, Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  
However, the previous criteria are being applied since the 
period prior to the effective date of the changed regulation 
is relevant and, in any event, retroactive application would 
not be in accord with the law or regulations by which the 
Board is bound in its decisions.  38 U.S.C.A. §§ 5110(g); 
38 C.F.R. §§  3.114, 3.400(p); Cf. DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.  
The Board observes that the previously relied on rating 
criteria did not contain bright lines of demarcation between 
the several incremental levels of disability.  The adjectival 
terms used in describing each level of impairment for the 
most part did not have clearly identified symptoms 
corresponding to "severe" or "considerable" impairment in 
this regard.  See for example Romeo v. Brown, 5 Vet. App. 
388, 394-95 (1993).

The Board observes that the veteran's psychiatric disability 
was rated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9410 that graded several levels of 
impairment, including 30, percent, 50 percent, 70 percent and 
100 percent, based on the presence of psychoneurotic symptom 
combinations that corresponded to a designated level of 
social and industrial impairment for each incremental level 
of disability.  A 100 percent evaluation was assigned for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.

For psychoneurotic disorders, a 100 percent evaluation was 
assigned where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  Each of the criteria for the 100 percent rating 
is an independent basis for the rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).  The psychotic rating criteria were 
clearly less descriptive of the precise symptoms to be 
quantified.  Both schemes however are consistent in the 
adjectival terms used with each of the interval levels of 
disability.

In summary, the treatment record from 1994 served as the 
predominant source of pertinent information in the time 
period relevant to this appeal.  The 1994 hospital summary 
showed the Axis V (Global assessment of functioning scale 
(GAF)) score was 61 to 70, that equated to some mild symptoms 
or mild difficulty in functioning.  However, the rating was 
not assigned to a psychiatric disorder linked to service.  

The report did not show any psychotic disorder.  It was 
expressly noted that he did not show disturbed thought or 
behavior that negated psychosis.  Nor were current 
psychoneurotic manifestations mentioned in the hospital 
report.  Thus based on this report alone, there was no basis 
for a higher rating.  Regarding the GAF rating scheme see, 
for example, the references in Baker v. West, 11 Vet. 
App. 163 (1998), Richard v. Brown, 9 Vet. App. 266 (1996), 
Cathell v. Brown, 8 Vet. App. 539 (1996) and Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

Then early in 1995, after disagreeing with the RO 
determination that continued the 10 percent rating, a private 
examiner found hallucinations, delusions, inappropriate 
behavior and disorientation linked to a psychosis.  A VA 
examiner then completed a comprehensive review of the record 
and an examination.  The examiner concluded that the 
veteran's psychiatric disability was more properly 
characterized as a psychotic disorder rather than a 
psychoneurotic disorder.  The veteran was described as 
partially oriented and having impaired judgment and insight.  
Records from the Veteran's Memorial Medical Center did not 
offer any evidence to supplement these reports and assist in 
the disability rating.  The VA psychiatrist characterized the 
psychotic disorder as being in poor remission.  

The psychiatric disability was not described as severe, 
considerable or definite in the various descriptions of 
symptoms.  However, viewed liberally the veteran's personal 
clinician and the VA examiner confirmed an inability to 
function.  Overall, the evidence does show some variability 
as to the level of the disability in view of the veteran's 
presentation during hospitalization and on examination.  
However, there does not appear to be a reasonably based 
skepticism in the minds of clinicians regarding the existence 
of psychiatric manifestations from the service-connected 
disability or a compensation motive.  The Board will accept 
without further clarification the VA examiner's conclusion 
that a psychosis was in the forefront of likely diagnosis for 
the service-connected disability.   

The record contains contemporaneous evidence of an 
ascertainable increase in view of the clinical assessments 
made on various occasions beginning in 1994.  The evidence 
need not be undebatable evidence, but it must reasonably 
support a higher evaluation under the rating formula for 
psychiatric disorders as it existed.  In essence, considering 
the manifestations collectively from 1994, the Board believes 
there is ample evidence to conclude that manifestations were 
present to the extent that considerable impairment was shown.  

The Board cannot overlook the 1994 hospital report which did 
not find psychotic manifestations, but the subsequent 
manifestations of psychosis cannot be discounted in light of 
the VA examiner's reasoning and conclusions.  Essentially, 
the VA examiner felt the veteran's case warranted a change in 
diagnosis which is not contradicted by competent evidence 
Thus, in view of the evidence viewed liberally, the Board 
concludes an increase to the 50 percent level was 
ascertainable from the date the private report was received 
in April 1995.  

The record does not show that the veteran received ongoing 
outpatient treatment and inpatient observation was recently 
limited to a brief sty in 1994.  There is the complicating 
factor of a coexisting and appreciably disabling psychiatric 
disorder that is not service-connected.  The VA examiner in 
1995, in essence, did not link the CVA related organic mental 
disorder to military service. 

In evaluating the disability in the framework in effect prior 
to the November 1996 changes, the Board must observe that the 
veteran was not employed gainfully and that the predominant 
disability prior to 1995 appeared to be linked to the CVA.  
The rating criteria do not demand a mechanical application 
and construed liberally, would appear to support a 50 percent 
schedular rating on the basis of a considerable or rather 
large impairment.  The fact of coexisting psychiatric 
impairment is not overlooked and there is medical evidence 
that CVA related manifestations would not have allowed the 
veteran to work.  

The VA examiner twice in 1995 was careful to evaluate the 
overall psychiatric disability picture and the report is 
evidence in support of the conclusion that the veteran was 
considerably disabled on account of psychiatric symptoms 
linked to the service-connected disability.  Such disablement 
is clearly shown to have persisted since 1995 in view of the 
veteran's symptoms as they impair ability to establish and 
maintain effective relationships.  The presence of such 
symptoms on comprehensive psychiatric examination the veteran 
received in 1995, and the report of his personal physician 
earlier in 1995, are relied upon by the Board for the 
decision in favor of the 50 percent effective from April 
1995.  Mittleider v. West, 11 Vet. App. 181 (1998).  The 1994 
hospital report did not find such symptoms and included a 
careful analysis which the Board finds persuasive to preclude 
an earlier date of increase for accrued benefits purposes.


ORDER

Entitlement to an increased evaluation of 50 percent for a 
psychiatric disability for purposes of accrued benefits is 
granted to the extent indicated, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

